     Case 2:01-cv-01909-NVW Document 222 Filed 10/27/20 Page 1 of 1



 1   WO
 2
 3
 4
 5
 6                          IN THE UNITED STATES DISTRICT COURT
 7                               FOR THE DISTRICT OF ARIZONA
 8
 9   Michael Gallegos,                               No. CV-01-01909-PHX-NVW
10                 Petitioner,                       ORDER
11   v.                                              DEATH PENALTY ORDER
12   David Shinn, et al.,
13                 Respondents.
14
15
           Before the Court is Petitioner’s Motion to Produce Lay Witnesses for Cross-
16
     Examination Via Video-Teleconferencing. (Doc. 221.) Citing health concerns raised by
17
     the COVID-19 pandemic, Petitioner requests that witnesses Sally Ake, Russell Randall,
18
     and Noah Stalvey, who are in a high risk category due to age or underlying health issues,
19
     be allowed to testify by video at the upcoming evidentiary hearing. Respondents do not
20
     object. Good cause appearing,
21
           IT IS HEREBY ORDERED granting the motion (Doc. 221). Sally Ake, Russell
22
     Randall, and Noah Stalvey are permitted to testify via video-teleconference.
23
           IT IS FURTHER ORDERED directing Petitioner’s counsel to make the
24
     arrangements for such testimony.
25
           Dated this 27th day of October, 2020.
26
27
28
